SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-6001) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 52 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 54 [X] VANGUARD BOND INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [X] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Total Bond Market Index Fund Prospectus Subject to Completion. Preliminary Prospectus dated September 21, 2009. November 20, 2009 Institutional Plus Shares Information contained in this prospectus is subject to completion. A registration statement for Institutional Plus Shares of Vanguard Total Bond Market Index Fund has been filed with the U.S. Securities and Exchange Commission but has not yet become effective. Institutional Plus Shares of Vanguard Total Bond Market Index Fund may not be sold, nor may offers to buy be accepted, prior to the time the registration statement becomes effective. This communication shall not constitute an offer to sell, nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. . The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Profile 1 Investing With Vanguard 22 Investing in Index Funds 6 Purchasing Shares 22 More on the Fund 7 Converting Shares 25 The Fund and Vanguard 17 Redeeming Shares 26 Investment Advisor 18 Exchanging Shares 29 Dividends, Capital Gains, and Taxes 19 Frequent-Trading Limits 30 Share Price 20 Other Rules You Should Know 31 Fund and Account Updates 35 Contacting Vanguard 37 Glossary of Investment Terms 39 Why Reading This Prospectus Is Important This prospectus explains the investment objective, policies, strategies, and risks associated with the Fund. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk ® explanations along the way. Reading the prospectus will help you decide whether the Fund is the right investment for you. We suggest that you keep this prospectus for future reference. Share Class Overview This prospectus offers the Funds Institutional Plus Shares, which are generally for investors who do not require special employee benefit plan services and who invest a minimum of $100 million. Separate prospectuses offer the Funds Investor Shares, Admiral Shares, and Institutional Shares, which have investment minimums of $3,000, $100,000, and $5 million, respectively. Another prospectus offers the Funds Signal ® Shares, which are generally for institutional clients who invest at least $1 million and meet other eligibility requirements. In addition, the Fund issues an exchange-traded class of shares (ETF Shares), which are also offered through a separate prospectus. The Funds separate share classes have different expenses; as a result, their investment performances will differ. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Fund Profile Investment Objective The Fund seeks to track the performance of a broad, market-weighted bond index. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the Barclays Capital U.S. Aggregate Float Adjusted Index.
